FAGG, Circuit Judge, joined by WOLLMAN, Circuit Judge,
concurring.
To ensure the safety of its operations, BN seeks to eradicate on-the-job drug abuse. In response to the revelation that “several serious accidents on the railroad [were] related to abuse of drugs on the job,” ante at 1017, BN has understandably expanded the scope of its post-incident testing as well as its periodic and return-to-work medical examination.
We agree that BN’s post-incident testing program is a minor dispute within the context of these parties’ collective bargaining agreement. It is also our view that addition of a drug screen to the routine urinalysis phase of an established medical examination program is a minor dispute.
BN’s past practice of requiring employees to submit to periodic and comprehensive medical examinations in order to ensure all employees are fit for duty is not challenged. Indeed, the union does not deny BN “has the right to ensure the safety of its operations by removing from service any employee who is unable to perform his duties safely.” Ante at 1023. Basically, all that is involved in the parties’ dispute is the extent to which the urinalysis component of these examinations may be refined in order to predict safe employee performance.
It is beyond dispute the drug screen is a new technique; the underlying purpose of the medical examinations, however, remains the same — to ensure all BN employees are fit for duty. The drug screen is nothing more than a method designed to detect the presence of a newly emerging threat to that fitness.
The use of a more comprehensive urine test has not significantly changed the ground rules between BN and the union. It should come as no surprise to the parties that the components of a work fitness medical examination will change with the times. Because BN and the union are involved in a dispute over the scope of BN’s actions designed “to ensure that all employees are fit for duty” — actions which are arguably justified — this dispute should be submitted to the National Railroad Adjustment Board.
Accordingly, to the extent that the order of the District Court enjoined BN’s proposed new medical-examination policy, it is reversed, and BN is free to proceed with this policy, as well as with post-incident testing.